Exhibit 10.2

MAXIMUS

 

NON-QUALIFIED STOCK OPTION — TERMS AND CONDITIONS

1.             Relationship to Plan. This option has been granted pursuant to
the MAXIMUS, Inc. (“Company”) 1997 Equity Incentive Plan, as amended (“Plan”),
and is in all respects subject to the terms, conditions and definitions of the
Plan. The Optionee hereby accepts this option subject to all the terms and
provisions of the Plan and agrees that all decisions under and interpretations
of the Plan by the Compensation Committee of the Board of Directors of the
Company (“Committee”), shall be final, binding and conclusive upon the Optionee
and his or her heirs.

2.             Exercise.

(a)           This option shall not be exercisable after the expiration of this
option which shall occur on the date indicated as the expiration date on the
face hereof or such earlier termination date as hereinafter provided.

(b)           At the given time at which the option is exercisable, the Optionee
may elect to partially exercise this option and purchase a number of Exercisable
Shares less that the total number which he or she is eligible to purchase
hereunder; provided that the number of shares the Optionee purchases, when
aggregated with the total number of shares he or she has purchased pursuant to
previous exercises of this option, does not exceed the total number of
Exercisable Shares.

(c)           Written notice of the exercise of this option or any installment
thereof shall be given to the Company at its principal office accompanied by the
option price (a) in cash, (b) by check, (c) if permitted by the Board, by
delivery and assignment to the Company of shares of Company Stock having a fair
market value (as determined by the Committee) equal to the option price, or
(d) by a combination of these forms of payment. The Company will furnish upon
request of the Optionee copies of the articles of incorporation of the Company,
as amended, and by-laws of the Company, as amended, and such publicly available
financial and other information concerning the Company and its business and
prospects as may be reasonably requested by the Optionee in connection with the
exercise of this option.

3.             Other Conditions and Limitations.

(a)           This option shall be exercisable only by the delivery of a written
notice to the Company’s Stock Plan Administrator, or any other employee of the
Company designated by the Committee to accept such notices on its behalf,
specifying the number of Shares for which, and the date on which, it is to be
exercised. If said Shares are not at that time effectively registered under the
Securities Act of 1933, as amended, the Optionee shall include with such notice
a letter, in form and substance satisfactory to the Company, confirming that the
shares are being purchased for the Optionee’s own account for investment and not
with a view to distribution, and acknowledging that the Optionee is familiar
with any restrictions on the resale of the shares under applicable securities
laws.

(b)           This option shall not be transferable by the Optionee (or any
subsequent holder) otherwise than by will or by the laws of descent and
distribution, and this option shall be exercisable during the lifetime of the
Optionee by the Optionee only.

4.             Stock Dividends; Stock Splits; Stock Combinations;
Recapitalizations. Appropriate adjustments shall be made in the maximum number
of shares covered by this option to the extent it is outstanding to give effect
to any stock dividends, stock splits, stock combinations, recapitalizations and
other similar changes in the capital structure of the Company after the Option
Date.

5.             Change in Control. Notwithstanding any provision of the Plan or
these terms and conditions to the contrary, upon a Change in Control, the option
granted to purchase Shares shall be fully vested and exercisable and all Shares
granted hereunder shall become Exercisable Shares. For purposes of this Plan,
“Change in Control” means the occurrence of any one or more of the following:

(a)           The “beneficial ownership” (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934 (the “Exchange Act”)) of securities representing
more than twenty-five percent (25%) of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Company Voting Securities”) is accumulated, held or
acquired by a Person (as defined in Section 3(a)(9) of the Exchange Act, as
modified, and used in Sections 13(d) and 14(d) thereof) (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or an Affiliate thereof, or any corporation owned, directly or
indirectly, by the Company’s stockholders in substantially the same proportions
as their ownership of stock of the Company); provided, however, that any
acquisition from the Company or any


--------------------------------------------------------------------------------




acquisition pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of subparagraph (c) of this definition will not be a Change in Control
under this subparagraph (a), and provided further, that immediately prior to
such accumulation, holding or acquisition, such Person was not a direct or
indirect beneficial owner of 25% or more of the Company Voting Securities; or

(b)           Individuals who, as of the Award Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that an individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)           Consummation by the Company of a reorganization, merger or
consolidation, or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination: (i) more than 60% of the combined voting power of then
outstanding voting securities entitled to vote generally in the election of
directors of (A) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (B) if applicable, a corporation that as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries (the
“Parent Corporation”), is represented, directly or indirectly, by Company Voting
Securities outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of the
combined voting power of the then outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Company existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or

(d)           Approval by the Company’s stockholders of a complete liquidation
or dissolution of the Company.

However, in no event will a Change in Control be deemed to have occurred, with
respect to an Optionee’s Shares, if the Optionee is part of a purchasing group
that consummates the Change in Control transaction. An Optionee will be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Optionee is an equity participant in the purchasing company or group (except:
(i) passive ownership of less than 2% of the stock of the purchasing company; or
(ii) ownership of equity participation in the purchasing company or group that
is otherwise not significant, as determined prior to the Change in Control by a
majority of the nonemployee continuing directors).

6.             Termination of Option. If the Optionee ceases for any reason to
provide services to the Company, or a parent or a subsidiary of the Company, at
any time prior to exercise of this option in full, this option shall terminate
in accordance with the following provisions:

(a)           If the Optionee’s services shall have been terminated because of
disability with the meaning of Section 22(c)(3) of the Internal Revenue Code of
1986, as amended, the Optionee may, at any time within a period of 12 months
after such termination of services, exercise this option as permitted herein to
the extent of the outstanding Exercisable Shares on the date of the termination
of the Optionee’s services;

(b)           If the Optionee’s services shall have been termination because of
death, this option, to the extent of the outstanding Exercisable Shares on the
date of death, may be exercised as permitted herein within a period of 12 months
after the Optionee’s death by the person or persons to whom the Optionee’s
rights under this option shall pass by will or by the law of descent and
distribution; and

(c)           If the Optionee’s services shall have been terminated for any
reason other than those discussed in subparagraphs (a) or (b) above, the
Optionee may, at any time with a period of three months after such termination
of services, exercise this option as permitted herein to the extent of the
outstanding Exercisable Shares on the date of cessation of services.


--------------------------------------------------------------------------------




 

7.             Miscellaneous. The Optionee shall have no rights as a stockholder
with respect to the Shares subject to this option until the exercise of this
option and the issuance of a stock certificate for the Shares with respect to
which this option shall have been exercised. Nothing herein contained shall
impose any obligation on the Company or any of its subsidiaries or the Optionee
with respect to the Optionee’s continued employment by the Company or any of its
subsidiaries. Nothing herein contained shall impose any obligation upon the
Optionee to exercise this option. The option granted hereunder is not intended
to qualify as an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended.

8.             Governing Law. These terms and conditions shall be subject to and
construed in accordance with the law of the Commonwealth of Virginia.

 


--------------------------------------------------------------------------------